ORDER
This case came before a hearing panel of this court on March 15,1983 pursuant to an order directing the defendant, Aubrey V. Saucer, to show cause why his appeal from an order of the Superior Court granting the plaintiffs’ motion for a new trial should not be summarily dismissed. After hearing the arguments of counsel and examining the defendant’s brief, we are of the opinion that cause has not been shown. Therefore, the appeal of the defendant, Aubrey F. Saucer, is denied and dismissed. The case is remanded to the Superior Court for further proceedings.
MURRAY, J., and SHEA, J., did not participate.